Citation Nr: 0402835	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  01-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
peripheral neuropathy of the superficial branches of the 
radial nerve, left forearm. 

2.  Entitlement to service connection for chronic ear 
infections.

3.  Entitlement to service connection for fungal otitis 
externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from February 1969 to 
August 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO reduced the evaluation for 
peripheral neuropathy of the superficial surface branches of 
the radial nerve of the left forearm from 20 percent to 10 
percent effective February 1, 2001.

In April 2003 The Board remanded the case to the RO for 
issuance of a letter to the veteran compliant with the notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), and for any further indicated development.

In July 2003 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.

The issues of entitlement to service connection for chronic 
ear infections and fungal otitis externa are addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  In June 1973 the RO granted entitlement to service 
connection and a 10 percent rating under Diagnostic Code (DC) 
7804 for a scar, left forearm.

2.  In October 1987 the RO granted an increased evaluation of 
20 percent under DC 8713 for peripheral neuropathy involving 
superficial branches of the radial nerve, left forearm, mild.

3.  In September 2000 the RO proposed a reduction of the 
disability evaluation of the left forearm to 10 percent and 
notified the veteran's guardian of the proposed reduction by 
letter in September 2000.

4.  In November 2000 the RO reduced the disability evaluation 
of the left forearm to 10 percent under DCs 8713-7805, 
effective February 1, 2001.

5.  The November 2000 rating decision, wherein the RO reduced 
the 20 percent schedular evaluation of the left forearm 
disability to 10 percent, was made without adherence to 
applicable adjudication standards as reflected in the 
applicable law and regulations and is void ab initio.  


CONCLUSION OF LAW

The criteria for restoration of a 20 percent schedular 
evaluation for peripheral neuropathy of the left forearm have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.105(e), 3.344, 4.124a, Diagnostic Code 8713 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In January 1972 the RO assigned the 10 percent evaluation 
under DC 7805 for the left forearm disability after reviewing 
a VA general medical examination that found no neurological 
deficit.  It was noted in the examination report that the 
veteran was right-handed.  In June 1973 the RO continued the 
10 percent evaluation under DC 7804.

In October 1987 the RO assigned the 20 percent evaluation 
under DC 8713 for the left forearm disability after reviewing 
the special VA orthopedic and neurologic examinations that 
were obtained pursuant to a Board remand in June 1987.  

The neurology examiner found peripheral neuropathy involving 
the superficial surface branches of the radial nerve, left 
forearm.  The rating board noted that skin grafts were rated 
either for nerves, scars or limitation of motion, that the 
skin graft was rather large, and that the most recent 
diagnosis provided a basis to increase the evaluation by 
changing the diagnosis from scars to nerve damage.  The 
increased evaluation was effective from September 1986.

After the RO received the veteran's claim for increase in 
April 2000, it obtained an examination of the peripheral 
nerves.  The examiner noted the complaint of pain primarily 
in the upper area of the left forearm scar that radiated to 
the wrist.  The examiner described the scar as a couple of 
inches in with and extending from below the elbow to near the 
wrist.  The examiner stated there was no evidence of radial 
nerve paralysis, normal and strong muscles and no visible 
weakness other than weakness that might be expected for a 
right-handed individual.  The diagnosis was no evidence of 
radial nerve palsy at this point.  The examiner note that the 
radial nerve had no sensory supply in the particular area 
where the veteran complained of pain, but that he was in pain 
in the scar tissue that was intermittent and a source of 
discomfort and disability. 

In September 2000, in proposing the reduction to a 10 percent 
rating for the left forearm disability, the RO stated that a 
closely related disease (here DC 7804 for superficial scars) 
was used for the rating since the peripheral neuropathy of 
the superficial branches of the radial nerve did not have 
their own evaluation criteria.  The proposal noted the 
examiner's findings and that "mild" nerve impairment was 
needed for the minimum schedular evaluation of 20 percent 
under DC 8713.  

After receipt of the September 2000 RO notice of the proposed 
reduction, the veteran wrote several times regarding other 
matters specifically, and disagreeing generally with the 
proposal to reduce his evaluation.  Thereafter in November 
2000 the RO implemented the reduction effective February 1, 
2001.  In so doing, the rating board incorporated the 
rationale stated in the proposal to reduce the evaluation to 
10 percent, finalized under DCs 8713-7805 as peripheral 
neuropathy of the superficial surface branches of the radial 
nerve.  

The veteran received a statement of the case (SOC) in 
December 2000 and supplemental statements of the case (SSOC) 
in August 2002 and July 2003.


Criteria

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical laboratory 
findings.  Nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

Examination reports indicating improvement: Rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and 
Department of Veterans Affairs regulations governing 
disability compensation and pension.  It is essential that 
the entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history. 

This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction. 

Ratings on account of diseases subject to temporary or 
episodic improvement, e.g., manic depressive or other 
psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Ratings on 
account of diseases which become comparatively symptom free 
(findings absent) after prolonged rest, e.g., residuals of 
phlebitis, arteriosclerotic heart disease, etc., will not be 
reduced on examinations reflecting the results of bed rest.

Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  When syphilis of the central nervous 
system or alcoholic deterioration is diagnosed following a 
long prior history of psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to exclude persistence, in 
masked form, of the preceding innocently acquired 
manifestations. 

Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  When the new diagnosis reflects mental 
deficiency or personality disorder only, the possibility of 
only temporary remission of a super-imposed psychiatric 
disease will be borne in mind. 

(b) Doubtful cases. If doubt remains, after according due 
consideration to all the evidence developed by the several 
items discussed in paragraph (a) of this section, the rating 
agency will continue the rating in effect, citing the former 
diagnosis with the new diagnosis in parentheses, and 
following the appropriate code there will be added the 
reference "Rating continued pending reexamination --- months 
from this date, § 3.344."  The rating agency will determine 
on the basis of the facts in each individual case whether 18, 
24 or 30 months will be allowed to elapse before the 
reexamination will be made. 

(c) Disabilities which are likely to improve.  The provisions 
of paragraphs (a) and (b) of this section apply to ratings 
which have continued for long periods at the same level (5 
years or more).  They do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  
38 C.F.R. § 3.344.

The term ``incomplete paralysis,'' with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.

All radicular groups (nondominant extremity), paralysis of:  
Complete 80 percent; Incomplete:  Severe 60 percent, Moderate 
30 percent, Mild 20 percent.  Code 8513.  Rate Neuritis Code 
8613 and Neuralgia Code 8713.

The musculospiral nerve (radial nerve) nondominant extremity, 
paralysis of: Complete; drop of hand and fingers, wrist and 
fingers perpetually flexed, the thumb adducted falling within 
the line of the outer border of the index finger; cannot 
extend hand at wrist, extend proximal phalanges of fingers, 
extend thumb, or make lateral movement of wrist; supination 
of hand, extension and flexion of elbow weakened, the loss of 
synergic motion of extensors impairs the hand grip seriously; 
total paralysis of the triceps occurs only as the greatest 
rarity shall be rated 60 percent.  Incomplete: Severe, 40 
percent, Moderate 20 percent and mild 20.  Code 8514.  Rate 
Neuritis and Neuralgia, Codes 8614 and 8714 respectively.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this section 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  38 C.F.R. § 
4.123.

Scars, superficial, tender and painful on objective 
demonstration shall be rated 10 percent.  Scars, other; rate 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118 Codes 7804 and 7805, in effect in September and 
November 2000.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Statement of policy.  Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation.  Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).

The Statement of the Case must be complete enough to allow 
the appellant to present written and/or oral arguments 
before the Board of Veterans' Appeals.  It must contain: (a) 
A summary of the evidence in the case relating to the issue 
or issues with which the appellant or representative has 
expressed disagreement; (b) A summary of the applicable laws 
and regulations, with appropriate citations, and a 
discussion of how such laws and regulations affect the 
determination; and (c) The determination of the agency of 
original jurisdiction on each issue and the reasons for each 
such determination with respect to which disagreement has 
been expressed.  38 C.F.R. § 19.29. 





When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified mainly at 
38 U.S.C.A. §§ 5103 and 5107 as amended).


Analysis

Preliminary Matter: Duties to Notify & to Assist

Initially, the Board will simply note for the record that it 
has complied with the threshold requirements of notice and 
duty to assist the appellant in developing the facts needed 
to substantiate this claim.  VCAA, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (codified mainly at 
38 U.S.C.A. §§ 5103 and 5107 as amended).

Thus the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim as the 
issue essentially turns on the interpretation of evidence in 
a record that appears to be complete.  See Dixon v, Gober, 14 
Vet. App. 168, 173 (2000); Davis v. West, 13 Vet. App. 178, 
184 (1999); Earle v. Brown, 6 Vet. App. 558, 562 (1994).  


As will be apparent in the discussion that follows the Board 
concludes that the record contains competent, probative 
evidence that supports a favorable determination on the 
record.  In view of the foregoing, there is no need to delay 
resolution of the claim.  See for example Baker v. West, 
11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  See also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The Board believes that the RO substantially 
complied with the provisions of the April 2003 Board remand.


Restoration of a 20 percent evaluation
for a disability of the left forearm

The applicable legal standard summarized recently in Sorakubo 
v. Principi, 16 Vet. App. 120 (2002) requires that in a case 
such as the veteran's the RO must establish a rating 
reduction that is warranted by a preponderance of the 
evidence and in compliance 38 C.F.R. §§ 3.343 and 3.344 as 
applicable.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  
See also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) 
holding that when a RO reduces a veteran's disability rating 
without observing the applicable VA regulations, the 
reduction is void ab initio.  

In this case, the November 2000 RO decision in failing to 
address 38 C.F.R. § 3.344 abused its discretionary authority.  
See Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992).  
Accordingly, the Board must conclude that decision was not in 
accordance with law and must be reversed.  From the precedent 
decisions where VA has failed to follow its own regulations 
and makes a rating which results from the failure to follow 
applicable statutory or regulatory commands the decision is 
void ab initio.  Dofflemyer, 2 Vet. App. at 280-81.  

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) the 
United States Court of Appeals for Veterans Claims (CAVC) 
explained that where a rating decision was made without 
observance of law, although a remand for compliance with that 
law would normally be an adequate remedy, in a rating 
reduction case the erroneous reduction must be vacated and 
the prior rating restored.  

The RO in 2000 did not articulate a basis to conclude that 
the requirements of section 3.344 were not applicable to this 
rating that had been in effect more than 10 years.  

In addition, the rating decision, the SOC or the SSOCs did 
not contain any reference to the applicable version of the 
regulation and that it was considered may not be reasonably 
inferred from the record.  That defect alone could support a 
reversal in light of the mandatory elements for a compliant 
SOC.  See 38 C.F.R. § 19.29.   

In any event, the evidence was at best conflicting regarding 
the veteran's neurological disability.  Indeed, the examiner 
in 1987 was definite in concluding the veteran had peripheral 
neuropathy of the superficial radial nerve.  At best it would 
seem that the rating should have been continued as provided 
in section 3.344 if the diagnosis were in question.  

It was not shown that he had markedly improved physical 
condition as outlined in section 3.344, which is essentially 
in accord with the current version of the regulation.  As for 
the reduction to a 10 percent disability rating, section 
3.344 imposed obligations mandating all special examinations 
as determined from the case history.  It appears the examiner 
in 2000 did not rule out a peripheral neuropathy in stating 
that such was not in evidence "at this point".

The evaluation in 1987 included special orthopedic and 
neurologic examinations compared with only a neurology 
evaluation in 2000.  It also does not appear from the rating 
actions in 2000 that consideration was given to whether any 
improvement, assuming such had been demonstrated, would be 
sustained under ordinary conditions of life.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996) that reversed the Board where it 
recognized that a more thorough examination was required 
under § 3.344(a), but omitted those requirements.  See also 
Kitchens, supra reversing the Board decision that failed to 
discuss the applicability of 38 C.F.R. § 3.344(a).  The same 
standard applies to an RO determination and requires that the 
November 2000 rating decision be reversed.   


ORDER

Restoration of a 20 percent evaluation for peripheral 
neuropathy of the superficial branches of the radial nerve, 
left forearm is granted, subject to the regulations governing 
the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

The record shows that the Board decision in February 2000 
referred the issue of service connection for chronic ear 
infections to the RO.  The RO issued a decision in November 
2000 that denied claims of service connection for chronic ear 
infections and fungal otitis externa.  The RO letter in 
December 2002 provided the veteran with notice of the 
determination.  His correspondence to the RO in January 2001 
could reasonably be characterized as a Notice of disagreement 
(NOD) regarding the adverse decision on service connection 
for ear infections.  

For example although it was received with a VA Form 9, it was 
dated several days before a VA Form 9 and directed to another 
matter.  Read liberally, the veteran also indicated that he 
wished to appeal the decision regarding ear infections to the 
Board.  The RO rating decision and notice had the chronic ear 
infections and fungal otitis externa together so the NOD 
would logically extend to otitis externa.  

Thus, the NOD would take precedence over the August 2002 
adjudication of these issues on the issue of whether new and 
material evidence had been submitted to reopen the claims.

Where there has been an initial RO adjudication of a claim 
and an NOD has been filed as to its denial, the claimant is 
entitled to a statement of the case (SOC), and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO provided the appellant with a development letter 
consistent with the notice requirements of the VCAA on the 
issue of entitlement to service connection for an intestinal 
disorder only, as clarified by Quartuccio, supra.  

As to the notice requirements of the VCAA, the Board directs 
the attention of the VBA AMC to Pellegrini v. Principi, No. 
01-944 (U.S. Vet. App. January 13, 2004.  In that decision 
the CAVC stated that a notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159 (2003) must (a) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim(s) or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)".


The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant an SOC addressing the November 
2000 rating decision wherein the RO 
denied entitlement to service connection 
for chronic ear infections and fungal 
otitis externa.  The VBA AMC should also 
advise the appellant of the need to 
timely file a substantive appeal to the 
Board if he desires appellate review.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent; particularly Pellegrini, 
supra.  Such notice should specifically 
apprise the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The notice must inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim, the information and evidence 
that VA will seek to provide, the 
information and evidence the claimant is 
to provide, and request the claimant to 
provide any evidence in his possession 
that pertains to the claim or something 
to the effect that the claimant should 
"give us everything you've got 
pertaining to your claim".  See 
Pellegrini, supra.  A record of his 
notification must be incorporated into 
the claims file.

4.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



